DETAILED ACTION
This action is responsive to the application filed 3/26/19. 
Claims 33-54 are rejected.
Claims 55-56 are withdrawn from consideration due to a restriction requirement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Group A, claim(s) 33-54, drawn to a heat exchange module.
II. Group B, claim(s) 55-56, drawn to a method of producing a soft good.
During a telephone conversation with John O’Banion on 12/8/21 a provisional election was made without traverse to prosecute the invention of Group A, claims 33-54.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 55-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 37-38 and 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37-38 recite the limitation "the curving channel portion".  There is insufficient antecedent basis for this limitation in the claims.
Further, regarding claims 37-38 it is not clear what is meant by the limitation that the ‘curving channel portion extends outward/inward relative to the end strips’.
Claims 44 and 51-52 recite the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claims.
Further regarding claim 44, it is not clear how the ‘user side’ of the thermoelectric—which seems to imply the side of the thermoelectric closest to the user—could be in thermal conductive relation with the liquid in the housing and not with the tile considering that the tile is ‘positionable against a body part of a user’. The claim appears to mix-up the reference and user sides of the thermoelectric. 
Claims 45-47 recite the limitation "the bottom".  There is insufficient antecedent basis for this limitation in the claims.
Claims 48-50 recite the limitation "the plate".  There is insufficient antecedent basis for this limitation in the claims.
Claim 51 recites the limitation "the bottom opening".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 51, it not clear how reference of the thermoelectric could ‘cover the bottom opening’ and ‘be in direct contact with liquid flowing through the housing’ considering that the reference side is already recited to be in ‘thermal conductive relation with the tile’, as recited in claim 44.
Regarding claim 52, it is not clear how the reference side could both be in ‘direct contact with the liquid flowing through the housing’ as recited in claim 51 and also ‘glued to the housing’, as recited in dependent claim 52. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44, 46 and 53-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. (US 20080077211, “Levinson ‘211”).
Regarding Claim 44, Levinson ‘211 teaches a heat exchange module (Abstract; Fig. 4), comprising: a tile (interface member 418a; Fig. 4) positionable against a body part of a user (Para. [0054]); a tray (segment 305a; Fig. 4) supported by the tile (when the construction is placed on the skin the tile will be in contact with the skin thereby supporting the construction) and having an opening (portion of segment 305a which receives 402a); a thermoelectric cooler (402a; Para. [0052]; Fig. 4) positioned in the opening (as shown in Fig. 3) and having a user side (second side 406; Para. [0052]; Fig. 4) and a reference side (first side 404; Para. [0052]; Fig. 4); the reference side 
Regarding Claim 46, Levinson ‘211 further teaches wherein the bottom is not open (as shown in Figs. 6A and 7) whereby the user side is not in direct contact with the liquid (Para. [0052]).
Regarding Claim 53, Levinson ‘211 further teaches wherein the first pipe has a pipe end with an enlarged head (as shown in Figs. 5B and 5C) configured to receive an end of a first hose (supply fluid line 108a; Para. [0050]; Fig. 4, inlet port 310) and the second pipe has a pipe end (as shown in Figs. 5B and 5C) configured to receive an end of a second hose (fluid lines 328; Para. [0050]; Fig. 4).
Regarding Claim 54, Levinson ‘211 further teaches of wherein the box and first and second pipes are formed as a single unit (as shown in Figs. 4-5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33-38, 45, 47, 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson 211 in view of Golden (US 4962761).
Regarding Claim 33, Levinson ‘211 teaches a heat exchange module construction (Abstract; Fig. 4), comprising: a first thermoelectric cooler assembly (cooling element housing 204a and cooling elements therein; Paras. [0037] and [0052]; Figs. 2B and 4) including: a thermally-conductive first tile (418a; Para. [0052]; Fig. 4), and a first TEC (402a; Fig. 4) having a first user side (second side 406; Fig. 4) and a first reference side (first side 404; Para. [0052]; Fig. 4) wherein the first user side is attached to the first tile to conduct heat (Para. [0052]); a second thermoelectric cooler assembly (cooling element housing 204b and cooling elements therein; Paras. [0037] and [0052]; Figs. 2B and 4) including: a thermally-conductive second tile (418b; Para. [0052]; Fig. 4) and a second TEC (402b; Para. [0052]; Fig. 4) having a second user side (second side 406; Para. [0052]; Fig. 4) and a second reference side (first side 404; Para. [0052]; Fig. 4) wherein the second user side is attached to the second tile to conduct heat (Para. [0052]; Fig. 4); a heat-conductive first plate (bottom of cooling element 302a as shown in Figs. 5C and 7) in thermally conductive attachment to the first reference side (Para. [0052]); a heat-conductive second plate (bottom of cooling element 302b as shown in Figs. 5C) in thermally-conductive attachment to the second 
Levinson ‘211 fails to teach the bottom sheet having a first hole in which the first plate is positioned and in contact with liquid when flowing in the channel and a second hole in which the second plate is positioned and in contact with liquid when flowing in the channel.
Golden teaches of a heat exchange module construction (10; Abstract; Fig. 1) and teaches of a bottom sheet (unnumbered flanges surrounding conductive surface 16 as shown in Fig. 3) having a first hole (unnumbered hole coinciding with conductive surface 16 as shown in Fig. 3) in which a first plate (conductive surface 16; Fig. 3) is positioned and in contact with liquid when flowing in a channel (flow chamber 30; Fig. 3) and a second hole (hole for other conductive surface 16 as shown in Fig. 3) in which a second plate (other conductive surface 16) is positioned and in contact with liquid when flowing in the channel (Col. 5, Lines 17-22 and 44-46; Fig. 7).
Therefore, in view of Golden it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the cooling elements 302 of Levinson ‘211 with openings for the mounting of conductive plates, in the manner disclosed by Golden, in order to facilitate heat transfer between the liquid flowing through the cooling elements 302 and their respective thermoelectric elements. 
Regarding Claim 34, Levinson ‘211, as modified, further teaches wherein the first and second tiles are flexibly attached together (via flexible frame 304; Paras. [0046] and [0063]).
Regarding claim 35, Levinson ‘211, as modified, further teaches wherein the bottom sheet is an elongate strip (Fig. 6b, the bottom of 302a can be considered ‘elongate’), and further comprising an inlet/outlet fitting for the liquid channel at one end of the strip and an outlet/inlet fitting for the liquid channel at an opposite end of the strip (Fig. 5b, showing inlet and outlet collars at opposite ends of cooling elements 302).
Regarding Claim 36, Levinson ‘211, as modified, fails to teach of wherein the bottom sheet includes first and second elongate strips, parallel to one another and connected at an end, the liquid channel passing from one strip to the other via a curving channel portion, and the first and second plates are mounted to the first elongate strip, and further comprising heat conductive third and fourth plates mounted to the second strip.
Golden teaches of wherein the bottom sheet includes first (strip on left between perimeter wall 28 and separator 36 as shown in annotated fig. 5 below) and second  elongate strips (strip adjacent to first strip between leftmost separator 36 and next separator 36 as shown in annotated fig. 5 below), parallel to one another and connected at an end (first and second strips are parallel with each other fluidly connected as shown in annotated fig. 5 below), the liquid channel passing from one strip to the other via a curving channel portion (as shown in annotated fig. 5 below), and a first and second plates are mounted to the first elongate strip (see annotated fig. 5. below), and 
Therefore, in view of Golden it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to configure the bottom sheet of Levinson ‘211 to extend across the first and second plates and include a second strip with third and fourth plates as taught by Golden in order configure the device to provide thermal therapy to a larger area of the human body, as taught by Golden. 

    PNG
    media_image1.png
    574
    573
    media_image1.png
    Greyscale

Annotated fig. 5 of Golden

Regarding Claim 37, Levinson ‘211, as modified, further teaches wherein the curving channel portion extends outward relative to ends of the strips (as shown in Fig. 6A).
Regarding Claim 38, Levinson ‘211, as modified, fails to teach of wherein the curving channel portion extends inward relative to ends of the strips.
The examiner maintains however, that it would have been an obvious matter of design choice to make the curving channel portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 47, Levinson ‘211, as modified, further teaches wherein the bottom is open and further comprising a thermally conductive plate covering the bottom opening and secured against the reference side and positioned to be in direct contact with liquid when flowing through the housing from one of the pipes to the other (Levinson ‘211 has previously been modified in view of Golden to provide conductive plates mounted in bottom openings in the liquid channel; see Golden fig. 3, conductive surfaces 16 mounted in bottom openings in base 26).
Regarding claim 45, Levinson ‘211 fails to teach wherein the bottom is open whereby the user side is in direct contact with the liquid. 
Golden teaches of a heat exchange module construction (10; Abstract; Fig. 1) comprising a chamber (Fig. 7, chamber 30) having an open bottom (Fig. 7, unnumbered openings having for the insertion of electrode 44) in which a side of a thermoelectric element is in direct contact with a liquid flowing through the fluid chamber (Electrode 44 is a thermoelectric element and is shown to be in direct contact with liquid flowing through chamber 30; col. 5, lines 42-61; figs. 7-8). 
Therefore, in view of Golden, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the cooling elements 302 of Levinson ‘211 with openings for the mounting thermoelectric elements, in the manner 
Regarding claim 51, Levinson ‘211, as modified, further teaches wherein the reference side covers the bottom opening and is in direct contact with liquid when flowing through the housing (Levinson ‘211 has previously been modified in view of Golden to provide direct cooling of the thermoelectric by the liquid flowing through the cooling elements; see Golden fig. 7, further the reference side can be considered the top side of thermoelectric element 44).
Regarding claim 52, Levinson ‘211, as modified, fails to teach wherein the reference side is glued to the housing.
Golden however teaches an embodiment in which conductive surface 16 is attached to a housing using adhesive (Col. 5, lines 17-27).
Therefore, in view of Golden, it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to adhesively adhere the reference side of the thermoelectric to a housing in order to secure the thermoelectric element in place. 
Claim 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson ‘211 in view of Levinson et al. (US 20080077201, “Levinson ‘201”)
Regarding Claim 39, Levinson ‘211 teaches a heat exchange assembly (Abstract; Fig. 4), comprising: a thermal conductive tile (interface member 418a; Para. [0052]; Fig. 4); a thermoelectric cooler (402a; Fig. 4) on the top surface of the tile (Para. [0052]; Fig. 4); a thermal conductive plate (bottom of cooling element 302a as shown in Figs. 5C and 7; Paras. [0058] and [0059]).
Levinson ‘211 fails to teach of a top snap hook on a top surface of the tile; a bottom snap hook on a bottom surface of the plate and snapped to the top snap hook to at least in part hold the plate against the TEC and thereby in a held position.
Levinson ‘201 teaches a snap hook fastening means (sensing device 132 and housing 134; Para. [0030]; Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to attach the different subcomponents of Levinson ‘211 together through snap hook fastening means, as taught by Levinson ‘201, in order to facilitate easy assembly/disassembly of components of the device.
Regarding Claim 40, Levinson ‘211, as modified, further teaches a heat exchange assembly (Abstract; Fig. 4), comprising: a thermal conductive tile (interface member 418a; Para. [0052]; Fig. 4); a thermoelectric cooler (402a; Fig. 4) on the top surface of the tile (Para. [0052]; Fig. 4); a thermal conductive plate (bottom of cooling element 302a as shown in Figs. 5C and 7; Paras. [0058] and [0059]); and a snap-hook mechanism attached to the tile and the plate and holding the plate against the TE (Levinson ‘211  has previously been modified in view of Levinson ‘201 to utilize a snap hook attachment means; see Levinson ‘201, indentations 142 and clips 152; Para. [0030]; Fig. 2).
Regarding Claim 41, Levinson ‘211, as modified, further teaches wherein the snap-hook mechanism is configured such that the plate is slid into a held position relative to the tile (Levinson ‘211 has previously been modified in view of Levinson ‘201 to utilize a snap hook attachment means; see Levinson ‘201, fig. 2 showing substrate 144 which can be slid and held into position relative to housing 134).
Regarding Claim 42, Levinson ‘211, as modified, further teaches wherein the snap-hook mechanism is configured such that the plate is pushed down into a held position relative to the tile (Levinson ‘211 has previously been modified in view of Levinson ‘201 to utilize a snap hook attachment means; see Levinson ‘201, fig. 2 showing housing 134 which can be pushed down and held in position relative to the tile using a snap hook attachment means).
Regarding Claim 43, Levinson ‘211, as modified, further teaches a thermistor (710) against the tile and configured for measuring temperature of a patient's skin which the tile is positionable against (Paras. [0060]-[0061]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739



/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794